     Case 1:21-cv-01040-NONE-EPG Document 11 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LEA NEWMERZHYCKY,                                 Case No. 1:21-cv-01040-NONE-EPG
12                       Plaintiff,
13            v.                                        ORDER DISCHARGING ORDER
                                                        REQUIRING DEFENDANT GRANT
14    GRANT MERCANTILE AGENCY, INC.,                    MERCANTILE AGENCY, INC. TO SHOW
                                                        CAUSE WHY SANCTIONS SHOULD NOT
15                       Defendant.                     ISSUE FOR FAILURE TO APPEAR AT THE
                                                        MANDATORY INITIAL SCHEDULING
16                                                      CONFERENCE
17                                                      (ECF No. 9)
18

19
            On September 17, 2021, the Court entered an order requiring Defendant Grand Mercantile
20
     Agency, Inc. (“Defendant”) to show cause why sanctions should not issue for its counsel’s failure
21
     to appear at the September 16, 2021 Initial Scheduling Conference. (ECF No. 9.) Defendant was
22
     directed to respond to the Court’s order in writing within seven days. (Id.)
23          On September 20, 2021, Defendant filed a written response to the order to show cause.
24   (ECF No. 10.) According to the response, counsel failed to appear at the conference due to a
25   calendaring error. (Id.) The calendaring mistake has since been corrected and will not be
26   encountered in the future. (Id.)
27          In light of counsel’s explanation, the Court will discharge the order to show cause.
28   ///
                                                       1
     Case 1:21-cv-01040-NONE-EPG Document 11 Filed 09/21/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the Court’s September 17, 2021 order

 2   (ECF No. 9) for Defendant to show cause why sanctions should not issue for its counsel’s failure

 3   to appear at the mandatory Initial Scheduling Conference is DISCHARGED.

 4          The parties are reminded that the Initial Scheduling Conference shall be held on

 5   September 28, 2021 at 11:00 AM in Courtroom 10 (EPG) before the undersigned. To participate
     telephonically, each party is directed to use the following dial-in number and passcode: 1-888-
 6
     251-2909; passcode 1024453.
 7

 8
     IT IS SO ORDERED.
 9

10      Dated:     September 21, 2021                         /s/
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
